                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:18-cv-547-GCM

 WORLEY CLAIMS SERVICES, LLC,

                   Plaintiff,

 v.
                                                          ORDER
 ALLCAT CLAIMS SERVICES, LLC,
 et al,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Kirby Darr Shealy, III filed January 3, 2019 (Doc. No. 22).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Shealy is admitted to appear before this court

pro hac vice on behalf of Plaintiff, Worley Claims Services, LLC.

       IT IS SO ORDERED.


                                          Signed: January 7, 2019
